i          i      i                                                                           i        i       i




                                   MEMORANDUM OPINION

                                            No. 04-10-00024-CR

                                         IN RE Geronimo SAENZ

                                            Original Proceeding1

PER CURIAM

Sitting:          Sandee Bryan Marion, Justice
                  Phylis J. Speedlin, Justice
                  Steven C. Hilbig, Justice

Delivered and Filed: February 17, 2010

PETITION FOR WRIT OF HABEAS CORPUS DISMISSED FOR LACK OF JURISDICTION

           On January 13, 2010, relator Geronimo Saenz filed an original petition for writ of habeas

corpus in this court. However, as an intermediate court of appeals this court is not authorized to

grant the relief requested. Pursuant to section 22.221(d) of the Texas Government Code, in civil

matters, a court of appeals “may issue a writ of habeas corpus when it appears that the restraint of

liberty is by virtue of an order, process, or commitment issued by a court or judge because of the

violation of an order, judgment, or decree previously made, rendered, or entered by the court or judge

in a civil case.” TEX . GOV ’T CODE ANN . § 22.221(d) (Vernon 2004). However, in criminal matters,

a court of appeals has no original habeas corpus jurisdiction. Watson v. State, 96 S.W.3d 497, 500


           1
         … This proceeding arises out of Cause No. 2009-CR-10251A, styled State of Texas v. Geronimo Saenz,
pending in the 144th Judicial District Court, Bexar County, Texas, the Honorable Catherine Torres-Stahl presiding.
                                                                                    04-10-00024-CR



(Tex. App.—Amarillo 2002, pet. ref’d); Dodson v. State, 988 S.W.2d 833, 835 (Tex. App.—San

Antonio 1999, no pet.). In criminal matters, the courts authorized to issue writs of habeas corpus

are the Texas Court of Criminal Appeals, the district courts, and the county courts. See TEX . CODE

CRIM . PROC. ANN . art. 11.05 (Vernon 2005). Therefore, we dismiss this petition for writ of habeas

for lack of jurisdiction.

                                                      PER CURIAM

Do not publish




                                                -2-